Citation Nr: 0214968	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  

In July 2002, the Board remanded the case to the RO to 
schedule the veteran for a video conference hearing before a 
member of the Board.  Although a hearing was scheduled for 
October 3, 2002, the veteran failed to appear with no 
explanation provided.  Therefore, the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran also has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  No medical evidence shows that the veteran's heart 
disorder is related to service. 


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The RO has obtained 
medical records from Maine Medical Center pertaining to the 
veteran's treatment for a myocardial infarction in December 
2000.  The RO also requested medical records from Maine 
General and Brighton Medical Center; however, both facilities 
responded that they had no records pertaining to the veteran.  
See also VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.)  In addition, a VA physician in May 
2001 examined the veteran and reviewed the claims file before 
offering an opinion concerning the etiology of the veteran's 
heart disorder.  Under these circumstances, no further 
assistance to the veteran is required. 

The Board further observes that the discussions in the rating 
decision of June 2001, the statement of the case issued in 
February 2002, and various letters by the RO have informed 
the veteran of the information and evidence necessary to 
substantiate the claim.  In a February 2001 letter, the RO 
also notified the veteran of the evidence he should obtain 
and which evidence VA would obtain to prove his claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary, and that because there is no substantiating 
evidence which has not been provided, further advisement 
under 38 U.S.C. § 5103(a) is not required.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran claims that he currently suffers from a heart 
disorder that began in service.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim.

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for a chronic 
disease that was initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  When a disease 
is first diagnosed after service, service connection may be 
established by evidence demonstrating that the disease was in 
fact  "incurred" during the veteran's service. 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"). 

In this case, the veteran's service medical records make no 
reference to any heart problems.  In April 1972, the veteran 
reported feeling weak and tired for about two weeks.  The 
diagnostic impression was anxiety.  At his separation 
examination in December 1975, the veteran denied any history 
involving shortness of breath, pain or pressure in his chest, 
and high blood pressure.  A blood pressure reading of  140/80 
was noted.  Thus, no chronic heart condition was present in 
service. 

In fact, a heart disorder was not shown until many years 
after service.  The record shows that the veteran was 
admitted to Maine Medical Center in December 2000 for an 
acute inferior wall myocardial infarction.  The veteran 
underwent a heart catheterization with ventriculography and 
coronary cineangiography, a right iliac angiography, and a 
single-vessel angioplasty with stent placement.  The 
discharge summary listed secondary diagnoses of hypertension, 
peripheral vascular disease and tobacco abuse.  It was noted 
that the veteran's risk factors included cigarette smoking 
and a family history of heart disease.  Unfortunately, 
medical records from that admission do not include a medical 
opinion concerning the etiology or date of onset of the 
veteran's heart disease.  As such, these records do not 
support the veteran's claim that his heart disorder is 
related to service. 

The veteran was seen at a VA medical facility in January 2001 
for follow-up evaluation.  The veteran told the examiner that 
his heart problems began in service.  He then explained that 
his complaints involving shortness of breath in service, as 
well as his inability to perform physically activities, were 
simply ignored.  However, because the VA clinician did not 
comment on the veteran's self-reported history, the Board 
finds that this report does not constitute competent medical 
evidence of the required nexus.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The veteran underwent a VA compensation examination in May 
2001 to determine whether his heart disorder had its onset in 
service.  The examiner noted that he had reviewed the 
veteran's claims file, including his service medical records.  
Based on his review, the examiner indicated that there was no 
reference in the veteran's service medical records concerning 
any type of heart condition or hypertension.  The diagnostic 
assessment was "status post acute inferior wall myocardial 
infarction with percutaneous coronary intervention with stent 
placement to the right coronary artery in [December 2000]."  
The examiner explained that, based on an extensive review of 
the medical evidence, there was no evidence to substantiate 
that the veteran's heart condition was related to service. 

In sum, the medical evidence shows that the veteran's heart 
disorder did not have its onset either in service or within 
one year after service.  Instead, the evidence shows that the 
veteran was first treated for a heart disorder in December 
2000, approximately twenty-five years after his separation 
from active duty.  A VA examiner also ruled out the 
possibility that the veteran's heart disorder is related 
service.  Despite the veteran's statements that his heart 
disorder had its onset in service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish that his heart disorder is related 
to service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions).  As such, the 
veteran's statements concerning the etiology of his heart 
disorder are of limited probative value, particularly in 
light of the medical evidence showing no such relationship.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.




ORDER

Service connection for a heart disorder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

